          Case 2:17-cv-07880-NJB-JVM Document 41 Filed 11/16/18 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    CATHERINE BETEMPS                                                  CIVIL ACTION


    VERSUS                                                             CASE NO. 17-7880


    DOLGENCORP, LLC, et al.                                            SECTION: “G”(1)

                                               ORDER
           Considering the foregoing “Rule 41 Stipulation of Dismissal,”1

           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-numbered

and captioned action be and the same is hereby dismissed, with prejudice, pursuant to

compromise, each party to bear its respective costs.

           NEW ORLEANS, LOUISIANA, this 16th
                                        ____ day of November, 2018.


                                                        _________________________________
                                                        NANNETTE JOLIVETTE BROWN
                                                        CHIEF JUDGE
                                                        UNITED STATES DISTRICT COURT




1
    Rec. Doc. 40.
